DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 is objected to because the claim limitations are inconsistent with the preamble of the parent claim; the parent claim is drawn to a composition for promoting the growth of lactic acid bacteria. The composition presented in claim 2 is a concentrated composition that does not appear to be useful in promoting the growth of lactic acid bacteria until the composition has been diluted to 2 part-by-weight of both the carbon sources and nitrogen sources, in a “BL Broth.” If the preamble of the independent claim is given any amount of weight, and thusly limits the structure of the independent claim, the claimed percentages provided in claim 2 would not be enabled. See MPEP 2111.02. If the Applicant is trying to claim a concentrated media additive, that could be used to promote lactic acid bacterial growth, the wording and dependence of claim 2 must be changed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-9 are indefinite because the claims are drawn to a composition, and not a method. As such, it is unclear from the claims and specification if the claimed bacterial genus, and species, provide for additional composition limitations, or if this recitation is provided as an intended use limitation. When considering the full breadth of the specification, and the fact that the specification does not appear to distinguish specific compositional ingredients for any particular genus or specie, the claim limitations are assumed to be intended as intended use.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Based upon the above interpretation (provided in the 35 USC 112(b) rejection), it would appear that the claim limitations of claims 5-9 do not further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bo, et al (CN108373984 [IDS Reference; since the Applicant has only provided the abstract to this reference, a machine translation will be provided along with the instant Office Action]). Bo provides for medium that are useful for promoting the growth of lactic acid bacterium. Bo teaches a “fermentation medium” and a “supplemented medium;” both medium include the carbon sources glucose and fructooligosaccharide (referred to as oligofructose), and the nitrogen sources yeast extract and isolated soy proteins (referred to as soy peptone). See page 3, “Fermentation medium” and “Supplemented medium” sections.
With respect to claim 1, Bo teaches a composition comprising glucose, fructooligosaccharide, yeast extract, and isolated soy proteins. Bo uses this medium to promote the growth of lactic acid bacteria.
With respect to claim 3, in the fermentation medium, Bo provides 5.0-20.0 g glucose and 5.0-20.0 g fructooligosaccharide; in the supplemented medium, Bo provides for 5-10% glucose and 5-10% fructooligosaccharide. These ranges would necessarily encompass the ratios provided in the claim.
With respect to claim 4, in the fermentation medium, Bo provides 5.0-20.0 g isolated soy proteins and 5.0-20.0 g yeast extract; in the supplemented medium, Bo provides 5-10% soy protein and 5-10% yeast extract. These ranges would necessarily encompass the ratios provided in the claim.
With respect to claims 5-9, as discussed in the 35 USC 112(b) and (d) rejections above, it does not appear that the recitation of genus and species in these claims further limits the ingredients of the claimed composition. As such, Bo must also anticipate these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bo, et al (CN108373984 [IDS Reference; since the Applicant has only provided the abstract to this reference, a machine translation will be provided along with the instant Office Action]). Bo teaches the amounts of the carbon and nitrogen sources based upon their concentration in the medium, Bo does not teach the concentrated sources that the medium is derived from. However, based upon the dry weight of these respective ingredients found in the fermentation medium of Bo, it would be reasonable to assert that if the dry glucose, fructooligosaccharide, soy protein, and yeast extract, were provided prior to their dissolution into water, they would fulfill the claimed percentages. For example, if 5 g of each of the four ingredients were provided in a pure powder, each would account for 25% of the total mass, and thusly fulfill all of the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651